DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
This is a non-final rejection in response to the amendments and arguments filed on 12/04/2020 and the RCE filed 01/04/2021. Claims 1, 3, 7, 9, 11, and 15 are currently pending with claims 2, 4-6, 8, 10, 12-14 and 16-17 canceled and claims 1, 9, and 15 amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/04/2020, concerning the art rejections, have been fully considered but they are not persuasive. While examiner agrees that the prior art McMahon and Murphy do not teach the limitations amended in claims 1, 9 and 15 of “a tangential and axial retaining bushing disposed within the radial recess,’ it is contended that such a bushing is taught in the prior US 4,720,236 to Stevens. See the rejection to follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,409,472 to McMahon et al. (McMahon) in view of US Patent 8,794,911 to Murphy et al. (Murphy) and in view of US Patent 4,720,236 to Stevens (Stevens).
In Reference to Claim 1
McMahon discloses a retention system for a stator vane assembly comprising: 
a longitudinal axis (i.e. A, A_sub_r) defined by an engine housing (i.e. overall housing of 10 as seen in figure 1);
a stator vane (i.e. 28) disposed within the engine housing (i.e. of 10), having a radially inner end (i.e. 52) and a radially outer end (i.e. 48), and defining a slot (i.e. 64) located proximate the radially inner end (i.e. 52);
an outer diameter shroud (i.e. 26) disposed within the engine housing (i.e. of 10) and coupled (i.e. via fasteners 69) to the radially outer end (i.e. 48) of the stator vane (i.e. 28); 
an inner diameter shroud (i.e. 56) disposed within the engine housing (i.e. of 10) and coupled to the radially inner end (i.e. 52) of the stator vane (i.e. 28); 

a flange (i.e. of 26 as seen at the top of figure 2) of the outer diameter shroud (i.e. 26) coupled to a frame member (i.e. as seen at the top of figure 2, not labeled) with a mechanical fastener (i.e. a bolt and nut as seen at the top of figure 2, not labeled); and 
an inner shroud flange (i.e. 56a, 56b) extending radially inwardly (i.e. as seen in figure 4) from the inner diameter shroud (i.e. 56) relative to the longitudinal axis (i.e. A, A_sub_r); 
wherein the frame member (i.e. as seen at the top of figure 2, not labeled, and as 82 in figure 2 of instant application) is a forward center body frame (i.e. as seen at the top of figure 2, not labeled, and as 82 in figure 2 of instant application) of the gas turbine engine (i.e. 10) proximate an inlet (i.e. left of 28, figure 2) of a low pressure (i.e. inlet portion of 12 before compression) compressor (i.e. 12) of the gas turbine engine (i.e. 10).
McMahon does not teach defining a radial recess sized to receive a portion of a mechanical fastener securing the inner diameter shroud to the frame member, the radial recess allowing radial movement of the radially inner end of the stator vane, a tangential and axial retaining bushing disposed within the radial recess.
However, Murphy is also related to a retention system for a stator vane assembly (i.e. 20), as the claimed invention, and the mounting of the stator assembly (i.e. 20) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention system for the stator vane assembly of McMahon defining a radial recess (i.e. as taught by Murphy) sized to receive a portion of the mechanical fastener (i.e. as taught by Murphy) securing the inner diameter shroud (i.e. of McMahon as modified) to the frame member (i.e. as taught by Murphy), the radial recess (i.e. as taught by Murphy) allowing radial movement (i.e. as taught by Murphy) of the radially inner end (i.e. of McMahon) of the stator vane (i.e. of McMahon), so as to accommodate thermal cycling of the outer and inner vane shroud of McMahon during operation (i.e. see col 2, ll 23-27 of Murphy).
Stevens is also related to a retention system for a stator vane assembly (i.e. 48), as the claimed invention, and the mounting of the stator assembly (i.e. 48), and teaches a tangential and axial (i.e. as disposed relative to discourage side to side and up and down movement of 158 as seen in figure 2) retaining bushing (i.e. 162) disposed within a radial recess (i.e. radial recess 156 used to retain stator assembly, see figure 2).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention system of McMahon, as modified by Murphy, with a tangential and axial retaining bushing (i.e. as taught by Stevens) disposed within the radial recess (i.e. of Murphy as modifying of McMahon), so to reduce of wear of the recess and retaining fastener of Murphy, as modifying of 
In Reference to Claim 3
McMahon, as modified by Murphy, and Stevens, discloses the retention system of claim 1, wherein the retainer bar (i.e. 62, McMahon) has a primarily rectangular cross-section (i.e. see figure 4 of McMahon).
In Reference to Claim 7
McMahon, as modified by Murphy, and Stevens, discloses the retention system of claim 1, wherein the stator vane (i.e. 28, McMahon) is a fan exit stator (i.e. see figure 1 and col 2, ll 4-7, McMahon) located proximate the inlet (i.e. left of 28, figure 2, McMahon) of the low pressure (i.e. inlet portion of 12 before compression, McMahon) compressor (i.e. 12, McMahon).
In Reference to Claim 9
McMahon discloses a gas turbine engine (i.e. 10) comprising: 
a compressor section (i.e. 12); a combustion section (i.e. 14); a turbine section (i.e. 16); and
a fan exit stator (i.e. 28, see figure 1 and col 2, ll 4-7) defining a slot (i.e. 64) proximate a stator radially inner end (i.e. 52) and including a retention system (i.e. 62, 64 as seen in figures) located proximate an inlet of the compressor section (i.e. at 28, see also col 2, ll 4-20), the retention system (i.e. 62, 64 as seen in figures) comprising: 
an outer diameter shroud (i.e. 26) coupled to a radially outer end (i.e. 48) of the fan exit stator (i.e. 28), 

a flange (i.e. of 26 as seen at the top of figure 2) of the outer diameter shroud (i.e. 26) coupled to a forward center body frame (i.e. central portion of the engine as seen in figure 2, not labeled, and as 82 and 84 in figure 2 of instant application) with a mechanical fastener (i.e. a bolt and nut as seen at the top of figure 2, not labeled), 
an inner shroud flange (i.e. 56a, 56b) extending radially inwardly (i.e. as seen in figure 4), the inner shroud flange (i.e. 56a, 56b) coupled to the forward center body frame (i.e. central portion of the engine as seen in figure 2, not labeled, and as 82 and 84 in figure 2 of instant application), and 
a retainer bar (i.e. 62) sized for extending through (i.e. as seen in figure 4) the slot (i.e. 64) and defining a substantially continuous cross-section (i.e. at the left end of 62 as seen in figure 4), the retainer bar (i.e. 62) being located on a radially inner side (i.e. of 56, see figure 4) of the inner diameter shroud (i.e. 56) to prevent withdrawal of the fan exit stator vane (i.e. 28) from the inner diameter shroud (i.e. 56) when the retainer bar (i.e. 62) extends through the slot.
McMahon does not teach defining a radial recess, the radial recess allowing radial movement of the radially inner end of the fan exit stator and a tangential and axial retaining bushing disposed within the radial recess.
However, Murphy is also related to a retention system for a stator vane assembly (i.e. 20), as the claimed invention, and the mounting of the stator assembly (i.e. 20), and teaches a radial recess (i.e. 30), the radial recess (i.e. 30) allowing radial movement 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention system for the fan exit stator of McMahon defining a radial recess (i.e. as taught by Murphy), the radial recess (i.e. as taught by Murphy) allowing radial movement (i.e. as taught by Murphy) of the radially inner end (i.e. of McMahon) of the fan exit stator (i.e. of McMahon), so as to accommodate thermal cycling of the outer and inner vane shroud of McMahon during operation (i.e. see col 2, ll 23-27 of Murphy).
Stevens is also related to a retention system for a stator vane assembly (i.e. 48), as the claimed invention, and the mounting of the stator assembly (i.e. 48) and teaches a tangential and axial (i.e. as disposed relative to discourage side to side and up and down movement of 158 as seen in figure 2) retaining bushing (i.e. 162) disposed within a radial recess (i.e. radial recess 156 used to retain stator assembly, see figure 2).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention system of McMahon, as modified by Murphy, with a tangential and axial retaining bushing (i.e. as taught by Stevens) disposed within the radial recess (i.e. of Murphy as modifying of McMahon), so to reduce of wear of the recess and retaining fastener of Murphy, as modifying of McMahon, by using a bushing as taught by Stevens during differential thermal expansion of the vane assembly (i.e. see col 2, ll 56-64 and col 7, ll 22-27 of Stevens).
In Reference to Claim 11

In Reference to Claim 15
McMahon discloses a method of retaining a fan exit stator of a gas turbine engine (i.e. 10) comprising: 
coupling an outer diameter shroud (i.e. 26) to a forward center body frame (i.e. as seen at the top of figure 2, not labeled) with a mechanical fastener (i.e. a bolt and nut as seen at the top of figure 2, not labeled); 
inserting a radially inner end (i.e. 52) of the fan exit stator (i.e. 28) through an opening (i.e. 60) of an inner diameter shroud (i.e. 56);
inserting a retainer bar (i.e. 62) through a slot (i.e. 64) defined by the fan exit stator (i.e. 28, see figure 1 and col 2, ll 4-7) proximate the radially inner end (i.e. 52) of the fan exit stator (i.e. 28) subsequent to insertion of the radially inner end (i.e. 52) of the fan exit stator (i.e. 28) through the opening (i.e. 60) of the inner diameter shroud (i.e. 56) to radially retain the fan exit stator (i.e. 28) relative to the inner diameter shroud (i.e. 56), the retainer bar (i.e. 62) and slot (i.e. 64) each being sized (i.e. as seen in figure 4) such that the retainer bar (i.e. 62) may extend through the slot (i.e. 64); and
operatively coupling the inner diameter shroud (i.e. 26) to the forward center body frame (i.e. central portion of the engine as seen in figure 2, not labeled, and as 82 and 84 in figure 2 of instant application) of the gas turbine engine (i.e. 10) at an inner shroud flange (i.e. of 26).

However, Murphy is also related to a retention system for a stator vane assembly (i.e. 20), as the claimed invention, and the mounting of the stator assembly (i.e. 20) and teaches operatively coupling an inner shroud (i.e. such as 24) to a frame member (i.e. 34) of the gas turbine engine at an inner shroud flange (i.e. such as 28), the inner shroud flange (i.e. 28) defining a radial recess (i.e. 30) to allow radial movement (i.e. see col 2, ll 23-27) of the stator (i.e. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of retaining the fan exit stator of McMahon operatively coupling (i.e. as taught by Murphy) the inner diameter shroud (i.e. of McMahon) to a frame member (i.e. of McMahon) of the gas turbine engine (i.e. of McMahon) at an inner shroud flange (i.e. of McMahon) defining a radial recess (i.e. as taught by Murphy) to allow radial movement (i.e. as taught by Murphy) of the fan exit stator (i.e. of McMahon), so as to allow for a locking connection alternate of a clip connection (i.e. see paragraph [0057] of Fremont) and so annularly secure the inner shroud in the gas turbine engine of McMahon and prevent out of round movements; and the inner shroud flange (i.e. of McMahon) defining a radial recess (i.e. as taught by Stevens) to allow radial movement (i.e. as taught by Stevens) of the fan exit stator (i.e. of McMahon), so as to accommodate thermal cycling of the outer and inner vane shroud of McMahon during operation (i.e. see col 2, ll 23-27 of Murphy).

It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retention system of McMahon, as modified by Murphy, with a tangential and axial retaining bushing (i.e. as taught by Stevens) disposed within the radial recess (i.e. of Murphy as modifying of McMahon), so to reduce of wear of the recess and retaining fastener of Murphy, as modifying of McMahon, by using a bushing as taught by Stevens during differential thermal expansion of the vane assembly (i.e. see col 2, ll 56-64 and col 7, ll 22-27 of Stevens).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show the mounting of stator vanes and shrouds flange sections and to body components of a gas turbine engine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747